Citation Nr: 0832950	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  07-06 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
knee chondromalacia.

2.  Entitlement to service connection for left knee 
chondromalacia.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
knee chondromalacia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1973 to 
October 1976.  Thereafter, the veteran was a member of the 
Army Reserves.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which found that new and material 
evidence had not been submitted to reopen claims for service 
connection for left and right knee chondromalacia.

In May 2008, the veteran offered testimony before the 
undersigned at a video teleconferenced Board hearing at the 
Winston-Salem RO.  A transcript of the hearing is in the 
claims file.

This claim is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 1979 rating decision denied entitlement to 
service connection for bilateral knee chondromalacia.  In 
absence of a timely appeal, that decision is final.

2.  The evidence submitted since the October 1979 rating 
decision, by itself, or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for left knee chondromalacia, and raises a 
reasonable possibility of substantiating that claim.


CONCLUSION OF LAW

The October 1979 rating decision is final.  New and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for left knee 
chondromalacia.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.156(a), 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303 (2007).  The absence of any one 
element will result in the denial of service connection.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006).

A rating decision is final and not subject to revision on the 
same factual basis unless a notice of disagreement and 
substantive appeal are filed within the applicable time 
limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 
(2007).  If a claim has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108.
  
New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999).  For purposes of determining whether new and 
material evidence has been received to reopen a finally 
adjudicated claim, the recently submitted evidence will be 
presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999).  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Id.; Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, the veteran has submitted a June 2005 opinion 
from Robert G. Blair, M.D., who opined that based on the 
appellant's history his left knee disorder is likely related 
to an injury sustained in the 1970's.  As this evidence must 
be presumed to be credible for purposes of a claim to reopen, 
and as this evidence links a current left knee disorder to 
service, the Board finds that the appellant has submitted new 
and material evidence.

The claim of entitlement to service connection for a left 
knee disorder is reopened.

As the claim is reopened, a detailed explanation of VA's 
efforts to comply with the Veterans Claims Assistance Act of 
2000 is not required at this time.




ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for left knee 
chondromalacia.


REMAND

At the veteran's May 2008 hearing he reported serving in the 
Reserve for twenty years.  Alas, the available service 
treatment records from that term are quite sparse.  Moreover, 
while the appellant's October 1973 enlistment physical 
history and July 1976 separation examination are available, 
no other medical records from his term of active duty are 
available.  Hence, further development is in order.  

The Board also observes that at the appellant's May 2008 
hearing he claimed that service connection for a right knee 
disorder is in order on the basis that the disorder was 
caused or aggravated by his left knee disorder.  As this 
claim has yet to be adjudicated by the RO, and as it is 
inextricably intertwined with the issue of entitlement to 
service connection for a left knee disorder, further 
development is required.

Therefore, this claim is REMANDED for the following actions:

1. The RO should contact the National 
Personnel Records Center, and Company B, 
3398th US Army Recruiting Battalion, 
Kinston, North Carolina in an attempt to 
locate all of the veteran's service 
treatment records to include those 
pertaining to his tour of active duty, and 
those pertaining to his tour with the US 
Army Reserve.  Additionally, efforts 
should be undertaken to ascertain the 
nature, if any, of the appellant's 
purported service on 18 June 1982.  That 
is, on that date was the appellant serving 
on active duty, active duty for training, 
inactive duty form training, or not 
performing any term of military service.  
If the RO cannot locate such records, the 
RO must specifically document what 
attempts were made to locate them, and 
explain in writing why further attempts to 
locate or obtain any government records 
would be futile. The RO must then: (a) 
notify the claimant of the specific 
records that it is unable to obtain; (b) 
explain the efforts VA has made to obtain 
that evidence; and (c) describe any 
further action it will take with respect 
to the claims. The claimant must then be 
given an opportunity to respond.

2.  If pertinent records are located the  
RO should schedule the appellant for a VA 
orthopedic examination. The claims folder 
is to be provided to the physician for 
review in conjunction with the 
examination. All indicated tests and 
studies deemed appropriate by the 
physician should be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, the physician is to 
opine whether it is at least as likely as 
not (i.e., is there a 50/50 chance) that 
any current left knee disorder began or 
was aggravated during the appellant's 
military service?  If so, is it at least 
as likely as not (i.e., is there a 50/50 
chance) that any current right knee 
disorder is caused or aggravated by a left 
knee disorder?  A complete rationale 
explaining the reasons for any opinion 
offered must be provided.

3.  The veteran is hereby notified that it 
is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for left knee chondromalacia, 
and the claim to reopen the issue of 
entitlement to service connection for 
right knee chondromalacia.  If either 
claim is denied a supplemental statement 
of the case must be issued, and the 
appellant offered an opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


